*645In re Louisiana Patient’s Compensation Fund; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Calca-sieu, 14th Judicial District Court Div. A, No. 96-5503; to the Court of Appeal, Third Circuit, No. 00 01036-CA.
Writ granted. The judgments of the lower courts sustaining plaintiffs motion for summary judgment are vacated and set aside. There are genuine issues of material fact as to causation and damages in excess of $100,000.00 that must be resolved at trial. Case remanded to the trial court for further proceedings.
KIMBALL, JOHNSON and KNOLL, JJ., would deny the writ.